Citation Nr: 1816232	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  09-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea (sleep disorder), to include as secondary to a service-connected disability.

2.  Entitlement to an initial disability rating in excess of 50 percent prior to February 21, 2008 and in excess of 70 percent from February 21, 2008 forward for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 70 percent for service-connected residuals of traumatic brain injury (TBI).

4.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbar sprain/strain with herniated lumbar discs, degenerative disc disease and intervertebral disc syndrome (IVDS).

5.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or based on being housebound prior to February 12, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to April 1983 and from July 2004 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs).  The jurisdiction of the case currently resides with the RO in Reno, Nevada.

Apart from the Veteran's claim for an increased rating for his service-connected lumbar sprain/strain with herniated lumbar discs, degenerative disc disease and intervertebral disc syndrome, the remaining claims have been before the Board previously when they were remanded for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had a diagnosis of sleep apnea at any time during the appeal period.

2.  Prior to February 21, 2008, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but did not result in occupational and social impairment with deficiencies in most areas.

3. From February 21, 2008, to October 21, 2016, the Veteran's PTSD resulted in occupational and social impairment with deficiencies, but did not result in a total occupational and social impairment.  

4. From October 21, 2016, the Veteran's PTSD has resulted in total occupational and social impairment.

5.  At no time during the pendency of the appeal has any facet of the Veteran's TBI residuals consisting of cognitive impairment and subjective complaints been rated (or ratable) as "total".

6.  Even with consideration of the Veteran's complaints of pain and functional loss, there is no evidence his lumbar sprain/strain with herniated lumbar discs, degenerative disc disease and intervertebral disc syndrome has resulted in ankylosis.

7.  Prior to February 12, 2008, the Veteran was not substantially confined to his house because of his service-connected disabilities; nor did he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, to include on a secondary to a service-connected disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

2.  The criteria for an initial disability evaluation in excess of 50 percent prior to February 21, 2008, and in excess of 70 percent from February 21, 2008, to October 21, 2016, for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (Code) 9411 (2017).

3.  The criteria for an initial disability evaluation of 100 percent from October 21, 2016, for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial disability evaluation in excess of 70 percent for residuals of a TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045 (2017).

4.  The criteria for a disability rating in excess of 40 percent for service-connected lumbar sprain/strain with herniated lumbar discs, degenerative disc disease and intervertebral disc syndrome have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2017).

6.  Prior to February 12, 2008, the criteria for an award of SMC based on the need for regular aid and attendance or by reason of being housebound were not met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
	
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.  See March 2007 and January 2010 VCAA correspondences.   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

II.  Service Connection for Obstructive Sleep Apnea 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he is entitled to service connection for his sleep apnea, to include as secondary to service-connected disabilities.  

VA problem lists and medical records consistently reflected a diagnosis of sleep apnea and periodic leg movement disorder.  See, e.g. July 2009 and October 2010 VA treatment records.  The Board notes the Veteran is already separately service-connected for the periodic leg movement disorder, which has been rated as a restless leg syndrome along with his right lower extremity lumbar radiculopathy with right peroneal motor neuropathy associated with lumbar sprain/strain.  See March 2017 rating decision.  Therefore, this diagnosis will not be addressed further in this decision.

However, sleep apnea or a sleep disorder must be diagnosed by a sleep study, and not based on reported sleep symptoms.  The medical evidence of record includes a July 2010 sleep study, the results of which showed no significant sleep disordered breathing.  Relying on the results of the July 2010 sleep study, a May 2016 VA examiner found the Veteran's obstructive sleep apnea, diagnosed in 2009, had resolved post ear, nose and throat surgery.  Thereafter, an October 2016 VA examiner clarified and confirmed the Veteran did not have any findings, signs or symptoms attributable to sleep apnea.

While the Board acknowledges the diagnoses of sleep apnea in the VA medical records, the fact that the July 2010 sleep study showed no significant sleep disordered breathing supports the May 2016 and October 2016 VA examiners' finding that there has been no diagnosis of obstructive sleep apnea during the period on appeal.  Instead, the July 2009 and October 2010 diagnoses are likely reliant upon the Veteran's reported sleep symptoms and not the results from a sleep study, which is required to diagnose sleep apnea.  As such, the Board finds the May 2016 and October 2016 VA examiners' opinions warrant more probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").
Consideration has been given to the statements from the Veteran that he suffered from sleep apnea related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis or etiology of psychiatric disorders, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that testing is needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, there is no indication that the Veteran is competent to diagnose sleep apnea.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Given the nature of the question in this case, the Board therefore concludes that the lay statements that attempt to diagnose sleep apnea are not competent medical evidence.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). Because the evidence of record reflects there is no diagnosis of sleep apnea during the pendency of the claim or at anytime proximate thereto, the Veteran's claim for service connection for sleep apnea must be denied.

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  However, the facts of the present case are distinguished from those of McClain. The evidence does not reflect that the Veteran had a sleep apnea diagnosis that resolved during the appeal period.  Rather, the most probative evidence does not establish that the Veteran had sleep apnea at any point during the appeal period or proximate thereto. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2015).

Accordingly, the Board finds that the evidence does not support the Veteran's claim for service connection for sleep apnea, to include as secondary to a service-connected disability.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. At 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. At 509.

PTSD

Procedurally, the May 2007 rating decision on appeal granted service connection for anxiety disorder (claimed as PTSD) and assigned a 30 percent rating, effective May 23, 2006.  After the Veteran disagreed with the initial rating assigned, a May 2009 Statement of the Case increased the disability evaluation to 50 percent, effective February 21, 2008.  Thereafter, a December 2009 rating decision increased the disability evaluation to 70 percent, effective September 14, 2009.  Most recently, however, a March 2017 rating decision restaged the initial evaluations for the Veteran's PTSD, assigning a 50 percent disability rating prior to February 21, 2008, and a 70 percent disability rating from that date. 

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list. Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

After reviewing the pertinent evidence of record, the Board finds that the symptoms related to the Veteran's service-connected PTSD are adequately compensated by the 50 percent disability rating assigned prior to February 21, 2008, and the 70 percent disability rating assigned from February 21, 2008, to October 21, 2016.  However, from October 21, 2016, the Board finds the Veteran's symptoms more closely approximate the 100 percent disability rating under 38 C.F.R. § 4.130, Code 9411.

An April 2007 VA examination for PTSD reported the Veteran had been divorced for ten years, had no children and lived alone.  He indicated he had always chased away people from social relationships.  For leisure, he enjoyed reading and exercise.  There was no history of suicide attempts but did have a history of verbal altercations.  He was casually dressed, his speech was rapid/loud, and his attitude was cooperative, affect appropriate, mood anxious and no evidence of in appropriate behavior, suicidal or homicidal thoughts.  He did have occasional panic attacks.  His PTSD symptoms included recurrent distressing dreams of the event, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, but no disturbances causing clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran was diagnosed with anxiety disorder, NOS, but not PTSD.  He was assigned a GAF score of 75.

An August 2007 psychiatric outpatient notation showed the Veteran endorsed feelings of numbness to most things and exaggerated startle response along with hypervigilance.  He had insomnia and it could take him a couple hours to fall asleep.  He avoided driving for fear of getting hurt.  He had a high level of anxiety and anxiety attacks four times a week with chest tightness, pressure in back, and slow breathing.  He isolated himself from friends and was more irritable than before.  He also endorsed crying spells about once a month and avoiding people at times.  He enjoyed the gym, beach and reading.  The Veteran also described some short term memory issues but denied suicidal or homicidal ideation.  A GAF score of 65 was assigned.

A June 2008 psychiatric treatment notation showed the Veteran was having flashback episodes 5 to 6 times per week, daily nightmares and headaches, as well as difficulty in concentration and impaired memory.  He was alert and cooperative, causally groomed and dressed.  His speech was mildly pressured, his thoughts were relevant and goal-directed in general but subject to a stray intrusive thought that was immediately expressed.  There was no evidence of psychotic content and suicidal ideations were denied.  His affect was rather poorly modulated and intense at times and his mood was moderately anxious.  He expressed difficulty in maintaining full focus of attention but his judgment and insight appeared adequate.  A GAF score of 50 was assigned.

June 2008 and July 2008 treatment notations showed the Veteran was alert and cooperative, with mildly pressured speech.  There was no evidence of psychotic content and suicidal ideation was denied.  His affect was rather poorly modulated and intense at times.  Overall his mood was moderately anxious and he expressed difficulty in maintaining full focus of attention.  His GAF score was 50.

An August 2008 VA treatment notation documented a mood that was euthymic without elation or depression, pressured speech with some tangential thoughts but congruent mood.  No suicidal or homicidal ideations were documented.  A GAF score of 50 to 54 was assigned.

Another July 2008 treatment notation showed the Veteran continued to have difficulty sleeping and reported increased anxiety but he declined further medical intervention at that time.

A January 2009 VA examination reported the Veteran had one marriage but his wife had a child from another marriage and there was a disruptive family life with the father of that child.  He reported only socializing with his dogs and staying to himself, watching television, going to his VA doctors' appointments, and going to the gym a few times a week.  He also went to church on Sunday but did not like big crowds.  No hallucinations or delusions were found and his mood was appropriate to thought content.  He was not homicidal or suicidal.  His long term memory was good but his short term memory was "so-so".  He had no obsessive ritualistic behavior but did report panic attacks, including tightness in chest, breathing problems lasting 10 minutes or so.  He had sleep impairment with difficulty getting to sleep and staying asleep.  A GAF score of 45 due to his PTSD was reported.

A September 2009 VA examination showed the Veteran had no impairment of thought process or of communication.  He had no delusions and no hallucinations.  He was neatly and cleanly dressed with good hygiene and grooming.  He was cooperative, nervous and appeared in a generally good mood.  He tended to minimize his symptoms and problems they caused him.  His mood was appropriate to thought contact.  He was not homicidal and not suicidal.  He was able to maintain personal hygiene but did struggle with some other basic activities of daily living due in part to memory problems and part lack of interest.  His long term memory was good but his short term memory was not good.  He also had sleep impairment with difficulty getting to sleep and staying asleep and not feeling rested when he woke up.  He had symptoms of depression and anxiety, as well as getting irritable easily.  His concentration was also down.  The examiner found the Veteran was unemployable due to PTSD as a result of his hypervigilance and uncomfortablility around others.  He was detached and estranged from others and his intrusive memories would get in the way of him paying attention to his work.

A September 2010 treatment notation indicated the Veteran had not slept well with the Veteran stating he had slept only 2 hours due to nightmares.  He rated his anxiety and depression as 8 out of 10.  He indicated he went to the gym 6 days a week and attended church service every Sunday.  He had 4 dogs at home which kept him busy and he went to school and attended 4 classes, trying to pursue a degree in history.  He remained socially avoidant and felt more comfortable with his pets.  He had no angry outburst since 3 months ago and felt better in a structured environment.

A January 2011 mental health notation showed the Veteran was very "hyped".  He had an elevated mood, inflated self-esteem, and pressured speech, flight of ideas, distractibility and psychomotor agitation.  Another January 2011 notation indicated his depression was scored at 8 out of 10 and his sleep was erratic, averaging 4 hours a night with dreams of Iraq.  He indicated he still went to an athletic club gym daily but worked out alone and did not talk to anyone.  A February 2011 mental health treatment notation showed the Veteran's mood was intermittently depressed and anxious.  He tried to stay busy by taking care of his dogs and planned to start going to the gym.  His affect was full and his mood was congruent.  His speech was spontaneous and still verbose.  He denied suicidal or homicidal ideations because he would not abandon his pets.  His insight and judgment appeared fair.

A March 2011 mental health treatment notation showed the Veteran felt worried he would not be any better and felt anxious he was deteriorating.  He related intermittent anxiety, nightmares and depression.  His sleep still varied with initial insomnia and interrupted sleep.  He reported his intent to try a new church that weekend.  He denied recurring suicidal ideations and his memory was unchanged.  His insight and judgment was limited.

An April 2011 mental health outpatient notation showed the Veteran's mood was not any worse or better, his sleep was still with nightmares that came and went like a cycle.  He indicated he was tolerating medication better and reported going to the gym 5 times a week except when he had migraines.  He acknowledged he felt better after exercise.  He also denied being bothered with a crowded gym as long as no one bothered him.  In addition, he started going to a new church.  An August 2011 mental health outpatient treatment plan found the Veteran had a GAF of 45.  His angry and irritable moods were reduced and he only had one verbal outburst in the past month.  He tended to be avoidant to decrease any conflict or outburst.  He had been socially isolative lately with intermittent depression and anxiety but no suicidal ideations because his pets were very important to him and he would not leave them.  He also indicated he went to the gym 2 to 3 times a week.  His sleep was still erratic and he described nightmares about combat experiences.  A September 2011 VA treatment notation showed the Veteran was assessed with PTSD and had a mood congruent to situation, full ranged affect, linear and goal directed thought process, no delusions, suicidal or homicidal ideations, plans or intent and had fair memory, insight and judgment.  

A November 2012 psychosocial mental health treatment notation showed the Veteran was participating in group therapy for PTSD.

VA psychiatric treatment notations from July 2012 to October 2013 show the Veteran was attending outpatient group counseling therapy as well as mental health group counseling.  He was actively involved in participation and had no suicidal or homicidal ideations.  

A June 2014 mental health treatment notation showed the Veteran had been feeling "on edge and angry" for the past four months and had been trying to manage his irritability by isolating from others.  He indicated he had suicidal ideations without a plan or intent.  His current symptoms included anger, irritability, avoidance of reminders of trauma, intrusive memories, hypervigilance, anxiety, anhedonia, difficulty falling and staying asleep, concentration difficulties and isolation from others.

An October 2014 VA notation assessed the Veteran with PTSD as well as TBI and found the Veteran was oriented to person, place and time.  His thoughts and memories were within normal limits and there was no evidence of hallucinations, delusions or paranoid ideation.  There were no suicidal or homicidal ideations or plans.  A GAF score of 40 was assigned.

In November 2014, a VA examination diagnosed the Veteran with PTSD and TBI.  The examiner indicated it was not possible to differentiate which symptoms were attributable to each diagnosis, explaining that the symptoms of each diagnosis overlapped and could not be further distinguished without undue speculation.  The examiner opined the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  Socially, the examination noted the Veteran was not married, had no children, and lived alone.  He had very limited contact with his family and indicated that he "hated them for some reason".  He further indicated he had a very structured schedule and spent the majority of his time attending group treatment and individual treatment.  However, he said he preferred to spend time alone with his dogs.  He further indicated that he recently started going to the gym to manage his stress.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and impaired impulse control.  On examination, the Veteran was overtly anxious but remained cooperative and attentive.  He related feelings of emotionally detachment and experiences more "anger, hate and rage" than his prior September 2009 examination.

A January 2015 VA treatment notation indicated the Veteran continued to isolate himself but he had been trying to engage in more activities outside of his home.  He reported going to the gym almost daily and had been attending services at a church as a way to decrease isolation.

VA treatment notations dated June 2014 to May 2015 largely reported the Veteran isolated from others but tried to engage in more activities outside of his home.  However, a July 2014 notation indicated he was trying to "force" himself to attend events outside of VA groups.  He continued to go to the gym almost daily and had been slowly increasing his cardio and strength training.  His mood was described as depressed, irritated or anxious throughout.  In March 2015, he reported concerns that he might not always be aware of emotions and problems with memory.  Additionally, he reported suicidal ideation but had no intent or plan.  

VA treatment records from March 2015 to May 2015 showed the Veteran expressed sadness over the impact his PTSD and TBI have had on his life and the changes in his personality.  His mood was reported as anxious with congruent affect.  His thought process was coherent and logical.  There were no indications of active psychosis, delusions or paranoias.  Moreover, his judgment and insight was intact and grooming was good.

A July 2015 VA treatment notation showed the Veteran was participating in groups and individual therapy daily, as well as volunteering at a "horse therapy" stable once a week.  He was also doing restorative yoga through the VA.  He denied suicidal and homicidal ideations.  The Veteran terminated treatment at the San Diego VA because he was involved in service in the Southern Nevada VA.  

A March 2016 mental health notation indicated the Veteran reported isolation, experiencing rage, hypervigilance, mistrust of people and avoidance.  His mood was depressed and anxious and his affect was flat.  He was insightful about his mental health issues, pleasant and cooperative.

An April 2016 mental health treatment notation showed the Veteran denied anhedonia, hopelessness, nihilism or suicidal ideas, plants of intent.  He also denied manic/psychotic feelings, and indicated his sleep was fine.  He indicated he was "coping his own way" and "staying out of crowds".  

A mental health treatment notation from May 2015 showed the Veteran continued to express sadness over the impact PTSD and TBI had had on his life and the changes in his personality.  His mood was reported as anxious with congruent affect.  His thought processes were coherent and logical and there were no indications of active psychosis, delusions or paranoia.  His insight and judgment were intact and grooming was good.  He was alert, pleasant and cooperative. 

A May 2016 VA examiner diagnosed the Veteran with PTSD but noted a complete workup was not done because the inquiry was confined primarily to sleep issues.  The examiner nevertheless found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner also indicated that it was not possible to differentiate the symptoms attributable to TBI or those attributable to PTSD.  Clinically, the Veteran stated that he did not believe his PTSD symptoms had changed greatly since his November 2014 VA examination, however, he did report becoming increasingly isolated in spite of regular participation in VA PTSD treatment.  Symptoms such as depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances an impaired impulse control, such as unprovoked irritability with periods of violence were all endorsed.  Behaviorally, the Veteran was casually dressed and groomed, well-oriented and appeared to cooperate to the best of his ability.  His mood was mildly anxious and affect was appropriate but his behavior seemed mildly disinhibited in that the Veteran tended to give excessively verbose and mildly tangential responses.

Treatment records from May 2016 also showed the Veteran actively participated in psychiatry group counseling.  There was no suicidal or homicidal ideations expressed during group and there was no indication that the Veteran was experiencing an acute crisis.

A VA examination was performed on October 21, 2016.  The examiner diagnosed PTSD with the Veteran's symptoms including intrusive memories and nightmares of traumatic events, flashbacks or traumatic events, efforts to avoid trauma memories and trauma reminders, hypervigilance, exaggerated startle response, sleep disturbance, irritability, anger problems, increased risk of impulsive or high risk behavior, impaired concentration, and associated depressive features.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.

At the examination, the Veteran reported he was one of three siblings but had no recent contact with his parents or siblings and had been avoiding such contact.  He also indicated he had not been involved in a romantic relationship in many years and did express some distress over that lack of a relationship.  He reported he currently lived in a home with eight dogs.  He went to bed at 9 pm and arose by 5 am following poor quality sleep.  He performed personal hygiene and self-care tasks irregularly and neglected bathing until "[he] smell[ed]".  He prepared his own meals and cleaned his home as needed.  He shopped independently, but only in the early hours when stores were not crowded.  Leisure activities included caring for his dogs, reading, listening to music and Internet.  He primarily left his home for medical or mental health appointments and described himself as having a few friends from participating in PTSD groups but in recent years had reduced contact with these friends because of discomfort in leaving home.  The examiner noted symptoms including depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, circumstantial speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation and neglect of personal appearance and hygiene.  

VA treatment records from October 2016 show the Veteran underwent group therapy for his PTSD.  He consistently did not express suicidal or homicidal ideations.

A November 2016 VA treatment notation showed the Veteran was appropriately dressed and groomed, mood was euthymic with full range of affect, he denied suicidal and homicidal ideations and was alert.  Moreover, his insight and judgment was fair.  His speech rate, rhythm and volume were within normal limits and his thought process was logical and goal-oriented and there were no psychotic symptoms.  His memory was also intact.

Additional VA treatment records from November 2016 show the Veteran participated in group psychiatric therapy.  He participated throughout the session, was calm, coherent and in no acute distress.  He also denied suicidal and homicidal ideations.  However, another November 2016 notation indicated he was unable to attend the final session of the group therapy due to reported increase in PTSD symptoms.

A June 2017 mental health treatment notation indicated the Veteran had intermittent depression, anxiety and decreased sleep with recurring nightmares lately but denied suicidal or homicidal plan or intent.  He felt he needed medication adjustment to be able to deal with stress.  His sleep was coherent and relevant with normal tone and rate, his mood was dysphoric, affect was anxious and depressed with appropriate eye contact and his thought process was linear and goal directed.  Moreover, his memory, insight and judgment were fair.  He was diagnosed with adjustment disorder with anxiety and depressed mood along with PTSD.

Another June 2017 treatment notation reported the Veteran was feeling majorly depressed because he had to surrender five of his nine dogs due to regulations on the maximum number of dogs allowed to own.  He denied suicidal, homicidal ideations but reported increase in anxiety.  He was only sleeping about three hours a night and suffering from nightmares.  Physically, he was well-developed, well-groomed and able to take care of himself.

VA treatment notes show the Veteran had been absent from his group therapy class in July 2016.  The Veteran was contacted and rescheduled for another session.  He did not report being suicidal or homicidal nor did the doctor indicate he appeared in acute distress.

From the period prior to February 21, 2008, the record reflects the Veteran denied suicidal or homicidal thoughts but did have occasional panic attacks.  He participated in group PTSD therapy as well as individual therapy.  Moreover, while not socially active, he did enjoy the gym, beach and reading.  He also described his memory as "so-so" and continued to have sleep impairment.  GAF scores ranging from 65 to 75 were assigned during this period, which represents mild to moderate functioning.  As such, the Board finds the next higher rating of 70 percent is not warranted as there is no evidence supporting an occupational and social impairment with deficiencies in most areas during this period.

For the period from February 21, 2008 to October 21, 2016, the record reflects the Veteran remained socially avoidant but did attend the gym 6 days a week, as well as church services every Sunday.  He also went to school and was pursuing a degree in history.  At times, the Veteran endorsed suicidal ideations but did not have a plan or intent.  Symptoms included anger, irritability, avoidance of reminders of trauma, intrusive memories, hypervigilance, anhedonia along with concentration difficulties and isolation from others.  His symptoms progressed throughout this period, but at no point did he have a complete social isolation (he was attending church and the gym) nor were there indications of difficulty with hygiene or suicidal thoughts with a plan to support a finding of a total social impairment.  Therefore, the next higher rating of 100 percent is not warranted during this period.

However, the aforementioned medical evidence of record does support the finding that the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating from October 21, 2016, but not sooner.  Specifically, the October 2016 VA examiner noted the Veteran lived alone with his eight dogs, performed personal hygiene and self-care tasks irregularly and neglected bathing at times, shopped independently but only in early hours when not crowded, primarily left his home for medical or mental health appointments and described himself as having few friends from participating in PTSD groups.  Even those friends he indicated he had reduced contact with due to discomfort leaving his home.  The examiner endorsed symptoms including suicidal ideations, neglect of personal appearance and hygiene, panic attacks more than once a week and chronic sleep impairment, amongst others. In light of these symptoms, coupled with the Veteran's isolation, the Board finds the Veteran has a total social impairment and warrants a rating of 100 percent from October 21, 2016 but not sooner.

As such, a disability rating in excess of 50 percent for the period prior to February 21, 2008, and a rating in excess of 70 percent from February 21, 2008, to October 21, 2016, for service-connected PTSD is not warranted.  However, a disability rating of 100 percent is granted beginning on October 21, 2016 for service-connected PTSD.

TBI

The Veteran is service-connected for residuals of traumatic brain injury and assigned a 70 percent disability rating effective February 12, 2008.

At that time, purely neurological disabilities, such as hemiplegia, epileptiform seizures, or facial nerve paralysis, following trauma to the brain, were rated under the diagnostic codes specifically dealing with those disabilities, with citation to a hyphenated diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Purely subjective complaints such as headache, dizziness, or insomnia, recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304.  That 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

Effective October 23, 2008, VA revised that portion of the Rating Schedule that addresses neurological conditions and affective disorders to provide detailed and updated criteria for rating residuals of Traumatic Brain Injury (TBI).  73 Fed. Reg. 54693 (September 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whose residuals of TBI were rated by VA under the prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, is permitted to request review under the new criteria, irrespective of whether the disability has worsened since the last review or whether VA received additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than October 23, 2008, but otherwise will be assigned under the current regulations governing effective dates.  73 Fed. Reg. 54693 (September 23, 2008).  

The new version of Diagnostic Code 8045 continues to provide for the rating of residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  The criteria provide that there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of those areas of dysfunction may require rating.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of those brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive functions are evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is separately rated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

Emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are rated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

Physical, including neurological, dysfunction is rated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, they are rated under the most appropriate diagnostic code.  Each condition should be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and the ratings are combined.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The rater should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or being housebound.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage rating based on the level of the highest facet as follows:  0 warrants a 0 percent rating; 1 warrants a 10 percent rating; 2 warrants a 40 percent rating; and 3 warrants a 70 percent rating.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code.  In such cases, more than one rating based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (effective October 23, 2008).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (effective October 23, 2008).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (effective October 23, 2008).

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (effective October 23, 2008).

A Veteran whose residuals of TBI are rated under a version of Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether the disability has worsened since the last review.  VA will review that Veteran's rating to determine whether the Veteran may be entitled to a higher rating under Diagnostic Code 8045.  A request for review will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of that review.  However, in no case will the award be effective before October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2017). 

The 10 important facets of cognitive impairment and other residuals of TBI not otherwise classified are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

An April 2007 VA examination showed the Veteran had no symptoms relating to his eyes and ears, sinus, mouth/throat, neck, but he did have itching and scars on his skin.  There was no history of cardiac, pulmonary, genitourinary, gastrointestinal, hemic or neurologic issues.  Neurologically, the Veteran showed normal coordination, orientation, memory and speech.  There was no evidence of sensory loss on either side, normal cranial nerve function, and normal deep tendon reflexes.  

The record reflects a January 2008 traumatic brain injury screening which reported the Veteran experienced the following events while deployed: blast or explosion, rocket propelled grenade, land mine or grenade as well as vehicular accident/crash, fragment wound or bullet above the shoulders.  The Veteran denied any symptoms immediately afterwards.  While the Veteran's PTSD screen was positive, his TBI screening was found to be negative.

A May 2008 neuropsychiatric consultation notation reported the Veteran's difficulty with memory and cognitive concerns following his TBI.  He also reported feeling like his thinking had slowed.  The physician's impression of the Veteran after examination was cognitive disorder due to TBI.  His diagnosis was characterized by memory impairment, slowed processing speed, and mild attention deficits.  He demonstrated objective deficits in both verbal and visual memory as well as mild objective deficits in visual attention.

A July 2008 VA treatment notation showed the Veteran was still having headaches but they were controlled by Tylenol and the Veteran did not want other medication.  

An August 2008 VA treatment notation indicated the Veteran had weaknesses in aspects of learning and memory, speed of information, processing and attention relating to his TBI.

A September 2009 VA examination attributed the Veteran's poor recent memory, poor concentration, difficulty with reasoning things through, emotional lability and poor judgment to the Veteran's TBI.  In so finding, the examiner noted the Veteran would be unemployable.  The examination also showed cognitive impairments as well as behavioral disturbances especially related to anger.  He described personality change and indicated he was not the same person he was when he first went to Iraq, before the brain injury.  He got irritable easily and quickly with emotional lability present.  He had attentional problems and concentration problems.

A May 2009 MRI of the brain showed mild frontal and ethmoid sinus disease, but an otherwise normal MRI of the brain. 

An August 2010 TBI consultation showed the Veteran suffered neurobehavioral symptoms including feeling dizzy (moderate), loss of balance (moderate), poor coordination (moderate), headaches (severe), nausea (mild), vision problems, blurring, trouble seeing (moderate), sensitivity to light (mild), hearing difficulty (moderate), sensitivity to noise (moderate), numbness or tingling on parts of body (moderate), change in taste or smell (none), loss of appetite (none), poor concentration (severe), forgetfulness (severe), difficulty making decisions (moderate), slowed thinking (mild), fatigue, loss of energy (moderate), difficulty falling or staying asleep (moderate), feeling anxious or tense (severe), feeling depressed or sad (severe), irritability, easily annoyed (severe) and poor frustration tolerance (severe).  

A September 2010 speech pathology notation showed increased ability since his previous visit.  

A May 2013 treatment note showed the Veteran was seen for speech pathology in an effort to increase his mental endurance with minimal to mild mental fatigue.  

Treatment records dated October 2013 show the Veteran was seen for occupational therapy.  Specifically, the October 2013 notation showed the Veteran continued to experience increased stress and depressive symptoms.  He could independently prepare his meals, had fair eating habits, independent medication, household and money management as well as independent shopping and time management.  

Another TBI VA examination was performed in December 2014.  The Veteran was diagnosed with TBI, along with migraines and dizziness.  The medical history recounted a head injury in October 2005 when a vehicle he was riding in rolled over.  He was thrown off the vehicle and landed on his back and head, leaving him unconscious.  The objective evidence showed complaints of impairment including not being able to assemble his new vacuum cleaner or mechanical skills and recall issues.  His judgment was normal, social interaction was occasionally inappropriate, he was always oriented to person, time, place and situation, motor activity was normal, and visual spatial orientation was mildly impaired (has to use GPS at all times).  Additionally, the Veteran described subjective symptoms including headaches and neurobehavioral effects including isolating himself and lacking motivation.  His communication was slightly impaired, as sometimes he would think of a name but not be able to say it but his consciousness was normal.  Residuals of the TBI included hearing loss and/or tinnitus, dizziness/vertigo and mental disorder.  Functionally, the examiner found the Veteran had difficulty with memory, some cognition and interactions with people. 

Dizziness was also reported in conjunction with the Veteran's TBI.  An examination was also performed in December 2014.  He reported he had dizziness since his 2005 accident.  When he stood up, he got a "head rush" but he denied vertigo.  At home, he had to shower with rails or use a cart at the grocery store.  His dizziness was intermittent but it had been more frequent, almost daily (even when sitting).  He also had constant tinnitus, which was unrelated to episodes of dizziness.

A March 2016 occupational therapy notation reported the Veteran had worsening memory despite working in speech and reading at home.  He was referred back to speech in July 2015 but the speech therapist noted he needed occupational therapy at this point due to worsening function with activities of daily living and household activities.

Another March 2016 notation showed the Veteran was experiencing difficulty with dizziness and balance issues.  He reported having good and bad days as it pertained to his balance.

An April 2016 occupational therapy notation reported the Veteran felt his memory was worsening despite working in speech, and reading at home.  Further, an April 2016 physical therapy notation diagnosed the Veteran with TBI with dizziness and balance issues.

A May 2016 VA treatment record shows the Veteran attended a TBI support group as well as speech pathology consultations.  He was seen for cognitive and speech issues associated with his TBI.  He had difficulty describing his main cognitive problems, reporting he was having problems with "mechanical skills" such as changing a vacuum cleaner bag and wanted to improve his lifestyle.  He also reported his memory was shot and required redirection back to topics of conversation.  

An October 2016 VA examination for TBI diagnosed the Veteran with residuals of a TBI.  An assessment of facets of TBI related cognitive impairment and subjective symptoms included a complaint of mild memory loss; normal judgment; social interaction that was occasionally inappropriate; always being oriented to person, time, place and situation; motor activity that was normal; visual spatial orientation that was mildly impaired as well as subjective symptoms such as keeping to himself.  The Veteran also had neurobehavioral effects such as being good in group or functional setting but not having any girlfriend or friends.  Additionally, he was able to communicate by spoken and written language and had normal consciousness.  Residuals included headaches/migraines and dizziness/vertigo. Functionally, the Veteran's residual conditions included an inability to stay focused for prolonged periods of time and mild cognition and memory difficulties.

At the outset, the Board notes that service connection has been established for the separately rated headaches in the April 2009 rating decision.  Therefore, this decision is limited to whether a rating in excess of 70 percent is warranted for all other areas of dysfunction as specified under Diagnostic Code 8045.

The next higher (100 percent) rating for cognitive impairment and Subjective symptoms residuals of TBI requires a "total", i.e., 5 level of impairment for one or more of the facets.  The record does not demonstrate that any of facet of the Veteran's cognitive impairment and other residuals of his TBI results in "total (level 5)" impairment so as to warrant the 100 percent rating.  Instead, the August 2010 found the Veteran had severe limitation in poor concentration, forgetfulness, feeling depressed or sad, irritability and poor frustration.  Thereafter, the October 2016 examiner found the Veteran to be mildly impaired with visual spatial orientation, as well as occasionally inappropriate social interaction.  Residuals of the TBI consistently included hearing loss and/or tinnitus, dizziness/vertigo and mental disorder.  Accordingly, a rating in excess of 70 percent is not warranted.

Lumbar Sprain/Strain 

Procedurally, the Veteran's claim for an increased rating for the lumbar sprain/ strain arises from a February 2015 rating decision that was issued after a periodic VA examination was obtained in September 2014.  The February 2015 rating decision continued the 40 percent disability rating assigned for his lumbar sprain/strain.

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 40 percent rating is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
 
The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

The Board notes at the outset that at various times the Veteran has been given a diagnosis of IVDS.  Under Diagnostic Code 5243, the next higher (and maximum) rating available is 60 percent, which requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Diagnostic Codes 5243.  In this regard, the record does not show that the Veteran's thoracolumbar joint disease/disc disease has ever resulted in prescribed bed rest and treatment for a total duration of at least 6 weeks during a 12-month period.  Therefore, Diagnostic Code 5243 will not be discussed further herein.

Turning to the medical evidence of record for the period on appeal, a September 2014 VA examination diagnosed the Veteran with lumbar sprain/strain with herniated lumbar discs, scoliosis and degenerative disc disease.  The Veteran did not report flare-ups of the back but did indicate he had functional loss or impairment of the back caused by pain.  On examination, his range of motion was 45 degrees and extension was 15 degrees.  Bilateral lateral flexion and bilateral lateral rotation was 15 degrees.  The Veteran was able to perform repetitive use testing and there was no additional limitation after repetitive use testing.  Pain was noted on active, passive and repetitive use testing as well as weight bearing and non-weight bearing.  Guarding and muscle spasm of the back was noted but gait and spinal contour was normal.  Contributing factors of disability include less movement than normal and pain on movement.  Muscle strength testing was all normal with no evidence of muscle atrophy and no ankylosis.  The reflex examination showed a normal deep tendon reflects and normal sensory examination.  There was no evidence of radiculopathy and the Veteran's straight leg testing was negative.  The Veteran did have a diagnosis of IVDS but had not had any incapacitating episodes due to IVDS that required bed rest prescribed by a physician over the past 12 months.  Additionally, no assistive devices were used.  

An April 2016 VA treatment notation showed the Veteran was treated for low back pain which was intermittent in nature.  He did report getting pain at night time but denied any paresthesias, loss of muscle strength or sciatic.  

A VA Disability Benefits Questionnaire dated December 2016 was performed on the Veteran's back.  The examiner diagnosed lumbosacral strain, degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran described his back pain as progressively worsening.  He experienced frequent flare-ups of his low back pain as well as "locking up" to the point he would be unable to leave the house at times.  He also reported having functional loss from constant back pain that impedes daily activities.  On examination, his forward flexion was to 50 degrees; his extension was to 30 degrees, and his bilateral lateral flexion and bilateral lateral rotation to 15 degrees.  The significantly reduced range of motion impedes instrumental activities of daily living and the pain noted on examination caused functional loss.  Additionally, there was evidence of pain with weight bearing.  A pain flare-up prevented the Veteran from being able to perform repetitive use testing with at least three repetitions.  The examiner did find that pain, fatigue, weakness, lack of endurance and incoordination all limited the Veteran's functional ability with repeated use over a period of time.  The Veteran also had muscle spasms and guarding resulting in abnormal gait or abnormal spinal contour on examination.  Disturbance of locomotion, interference with sitting and interference with standing were all additional factors that contributed to the disability.  No muscle atrophy was found on examination but the Veteran did have diminished muscle strength.  The Veteran's right and left legs were both positive for straight leg raising test and the Veteran did have radiculopathy that was found to be moderate on both sides.  No ankylosis was present and there were no additional neurological abnormalities such as bowel, bladder problems or pathologic reflexes.  A diagnosis of IVDS was given, but there had been no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician for the past 12 months.  To ambulate, the Veteran did use a brace constantly, cane regularly and a walker occasionally.  Functionally, the examiner found the Veteran's low back pain and significantly reduced range of motion impeded his ability for any heavy lifting, pushing and/or pulling.

A March 2017 MRI showed multiple small disc bulges with a similar appearance as before.  No significant nerve root impingement although there was some mild narrowing of the right lateral recess at L3-4 that had developed relative to before.  Other than those observations, the overall appearance of the lumbar spine was stable.

A May 2017 VA treatment notation reported his pain assessment was 4 or 5 out of 10 in the low back.

A June 2017 VA treatment notation reported the Veteran was seen for low back pain.  The notation stated that until last year, the pain was episodic and mostly on the right side of his spine.  However, the pain worsened and started having more pain after physical activities.  Pain would worsen on bending and prolonged standing per week and he would usually have to sit down and rest for 45 minutes to relieve the pain.  The quality of the pain is dull to sharp.  There has been no permanent numbness or weakness in his legs and no bowel or bladder dysfunction.  

After considering the evidence of record, the Board finds that a disability rating in excess of 40 percent is not warranted under the criteria for the General Rating Formula as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, which is required for the next higher (50 percent) rating.  The Board notes the Veteran does not exhibit any neurologic abnormalities to warrant a separate rating pursuant to Diagnostic Codes 5235 and 5242.  Lastly, the Veteran's moderate radiculopathy is separately service-connected and rated.

Also, while the Board is sympathetic to the Veteran's clear pain and functional loss due to his lumbar spine during the appeal period, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).   

Accordingly, a rating in excess of 40 percent for the Veteran's degenerative disc disease thoracolumbar spine degenerative joint/disc disease is not supported.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3 (2017).

IV.  Special Monthly Compensation Prior to February 12, 2008

The Veteran has been granted SMC based on housebound beginning on February 12, 2008.  However, the Veteran asserts that, as a result of his service-connected disabilities, he warranted SMC prior to February 12, 2008.   

SMC is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.  

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2017). 

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350 (i) (2017).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime. Id.  

Here, prior to February 12, 2008, the Veteran was awarded service connection for PTSD, rated 50 percent rating; lumbar sprain/strain, rated 0 percent; degenerative changes and subluxation of the left acromioclavicular joint of the left shoulder, rated 10 percent rating; right peroneal motor neuropathy with restless leg syndrome, rated 0 percent; and erectile dysfunction associated with PTSD, rated 0 percent.  The Veteran's total combined disability evaluation for the period prior to February 12, 2008, was 70 percent.  

After careful review of the evidentiary record, the Board finds that the evidence does not indicate that the Veteran was unable to keep himself ordinarily clean and presentable, feed himself, or attend to the wants of nature, due to service-connected disabilities prior to February 12, 2008.  

While the Veteran's service-connected conditions caused some limitations, they did not render him bedridden, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others.  Nor does the evidence show that he was, in fact, housebound by reason of his service-connected disabilities alone.  Therefore, he did not qualify for special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound due to disability for the period prior to February 12, 2008.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not helpful to the claimant, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disorder, to include on a secondary to a service-connected disability is denied.

An initial disability rating in excess of 50 percent prior to February 21, 2008, and in excess of 70 percent from February 21, 2008, to October 21, 2016 for service-connected PTSD is denied.

Entitlement to an initial disability rating of 100 percent for service-connected PTSD beginning on October 21, 2016 is granted, subject to controlling regulations governing the payment of monetary awards.

An initial disability rating in excess of 70 percent for service-connected residuals of TBI is denied.

A disability rating in excess of 40 percent for service-connected lumbar sprain/strain with herniated lumbar discs, degenerative disc disease and intervertebral disc syndrome is denied.

Entitlement to SMC based on the need for the aid and attendance of another person or based on being housebound prior to February 12, 2008 is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


